DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
Regarding claim 1, the closest prior art is Watanabe US 8,622,031 B2. Watanabe teaches a method of operating a combustion engine where the valve is opened for a first period of time (1230) and closed the remainder of the time (1240). Watanabe does not teach determining a temperature of an engine at engine start compared to a threshold temperature determining the engine speed, comparing the engine speed to a threshold speed, determining if the time since the engine start is less than a threshold time, and providing an enriched fuel based on the determined conditions. The modification would not have been obvious because the prior art teaches providing an enriched fuel when the engine speed is below a threshold. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-7, 12-17, and 21 depend upon claim 1.
Regarding claim 8, the closest prior art is Watanabe US 8,622,031 B2. Watanabe teaches a method of operating a combustion engine where the valve is opened for a first period of time (1230) and closed the remainder of the time (1240). Watanabe does not teach where the valve is repeatedly opened. The modification would not have been obvious because the prior art teaches exiting the cycle when the valve is closed and not to reopen the valve. No prior art, alone or in combination, teaches all the limitations of claim 8.
Claims 9-11 depend upon claim 8.


Response to Arguments
The following is a response to Applicant’s arguments filed 28 Jan. 2022:

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn. 

Applicant argues that the pending claims are allowable.
Examiner agrees and the pending claims are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776